Citation Nr: 0024435	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to April 
1996.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to service 
connection for a low back condition and a right knee 
condition.

In May 2000, the RO affirmed the determinations previously 
entered.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (the Board) or by the United 
States Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record establishes that the 
veteran did not file a substantive appeal as to the claims of 
entitlement to service connection for a right knee disorder 
and a low back disorder.

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (1999).  




As to the first step of initiating appellate review, the 
appellant is to submit a notice of disagreement within one 
year from the date that the agency mails notice of the 
determination to the appellant.  See 38 C.F.R. § 20.302(a).  

After the preparation and mailing of the statement of the 
case, the appellant then has the burden to submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); see 
38 C.F.R. § 20.302(b).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b).

In July 1996 the RO denied entitlement to service connection 
for a low back and right knee disorders.  A letter notifying 
the veteran of this rating action was sent on July 8, 1996.  
In the letter, the RO indicated it had notified the veteran 
of his procedural and appeal rights.

In September 1996 the veteran filed a notice of disagreement 
with that portion of the July 1996 decision wherein the RO 
denied entitlement to service connection for a right knee 
disorder.  His statement was silent as to the denial of 
entitlement to service connection for a low back disorder.

The October 1996 statement of the case was limited to the 
denial of entitlement to service connection for a low back 
disorder.  In the letter that accompanied the statement of 
the case, the RO informed the veteran of the following, in 
part:

To complete your appeal, you must file a 
formal appeal.  We have enclosed [a] VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, which you may use to complete 
your appeal. . . .

You must file your formal appeal with 
this office within 60 days from the date 
of this letter or within the remainder, 
if any, of the one-year period from the 
date of the letter notifying you of the 
action that you have appealed.  If we do 
not hear from you within this period, we 
will close your case.  If you need more 
time to file your appeal, you should 
request more time before the time limit 
for filing your appeal expires.  See item 
3 of the Instructions in VA Form 9, 
Appeal to the Board of Veterans' Appeals.

(Emphasis in original.)

In March 1997, the veteran submitted a VA Form 9, stating he 
was seeking service connection for his low back and right 
knee conditions.  The Board has construed the veteran's 
inclusion of his claim for service connection for a low back 
disorder as a notice of disagreement with the July 1996 
denial for same.  The March 1997 VA Form 9 was invalid as to 
either denial.

On April 16, 1999, the RO issued a statement of the case as 
to denial of entitlement to service connection for a right 
knee disorder.  In the letter that accompanied the statement 
of the case, the RO informed the veteran of the following, in 
part:

If you decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals.  Please read 
the instructions that come with the VA 
Form 9 very carefully.  They tell you 
what you need to do, and how much time 
you have to do it, if you want to 
continue your appeal. . . .

(Emphasis in original.)

In an April 21, 1999 letter the RO informed the veteran it 
had sent him a statement of the case as to the issue of 
entitlement to service connection for a right knee disorder.  
The RO asked the veteran to respond if he intended to appeal 
the back disorder.  As the Board noted earlier, the March 
1997 statement from the veteran has been construed as a 
notice of disagreement.

The record reflects the veteran did not respond to the April 
1999 statement of the case or the April 1999 letter.

In May 2000, the RO issued a supplemental statement of the 
case addressing the issues of entitlement to service 
connection for a right knee disorder and a low back disorder.  
The RO again informed the veteran of the need to file a 
substantive appeal or VA Form 9, if he wished to continue his 
appeal.  He did not respond.

In Roy v. Brown, 5 Vet. App. 554 (1993), the Court addressed 
this particular issue.  The Court stated:

After an appellant receives the 
[Statement of the Case], he must file a 
formal appeal within 'sixty days from the 
date the [SOC] is mailed,' 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the 
remainder of the one year period from the 
date the notification of the RO decision 
was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1991); . . . .  

Id. at 555; see 38 C.F.R. § 20.200 (an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been issued, a timely filed 
substantive appeal).

In Roy, the veteran had failed to file a substantive appeal 
on time - within the time frames mandated by either statute 
or regulation - and the Board accordingly dismissed his 
appeal.  The Court affirmed the Board's determination.  The 
Court held, "Here, [the veteran] admittedly did not file a 
timely formal appeal.  Accordingly, he is barred from 
appealing the RO decision."  Id. at 556.

As to the claim of entitlement to service connection for a 
right knee disorder, following the July 1996 rating decision, 
the veteran filed a notice of disagreement in September 1996.  
The statement of the case related to that issue was not 
furnished until April 1999.  

The veteran had 60 days following the issuance of the April 
16, 1999 statement of the case to perfect his appeal for the 
claim of entitlement to service connection for a right knee 
disorder.  The 60-day period expired on June 15, 1999.  There 
is nothing in the record that could be construed as a timely 
substantive appeal.  However, as is reported below, the RO 
gave the veteran another opportunity to perfect his appeal.

As to the claim of entitlement to service connection for a 
low back disorder, following the July 1996 rating decision, 
the veteran filed a notice of disagreement in March 1997.  
Although the RO had issued a statement of the case related to 
this issue in October 1996, it was not a valid statement of 
the case, as the September 1996 notice of disagreement 
submitted by the veteran addressed only the claim of 
entitlement to service connection for a right knee disorder.  
Regardless, the RO issued a supplemental statement of the 
case on May 15, 2000, which included the issue of entitlement 
to service connection for both low back and right knee 
disorders.  

The veteran had 60 days following the issuance of the May 15, 
2000 supplemental statement of the case to perfect his appeal 
as to both claims.  The 60-day period expired on July 14, 
2000.  There is nothing in the record that could be construed 
as a timely substantive appeal.  

Therefore, as to both issues, although the veteran was given 
additional opportunity to do so, he did not file a 
substantive appeal within 60 days from the date (May 15, 
2000) that the statement of the case was mailed to him.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (1999).  


In the interest of fairness and due process, the Board 
believes that these two claims should be remanded to the RO 
so that the issue of whether the veteran perfected a timely 
substantive appeal with regard to the July 1996 rating action 
can be appropriately and thoroughly developed.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issues of entitlement to service 
connection for a right knee disorder and a low back disorder 
pending a remand of the claims to the RO for the following 
actions:

1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
or identify, any further evidence 
relevant to the issue of the timeliness 
of his substantive appeals with regard to 
the issues of entitlement to service 
connection for a right knee disorder and 
a low back disorder.  The RO should 
advise the veteran as to what sort(s) of 
evidence would be helpful in this regard.  
Any evidence cited by the veteran should 
be obtained by the RO and associated with 
his claims file.

2.  Thereafter, the RO should review the 
claims file to ensure that a complete 
evidentiary record has been assembled.  
If there are any deficiencies, the RO 
should implement corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of whether the veteran 
perfected a timely substantive appeal 
with regard to the July 1996 rating 
decision, where the RO denied entitlement 
to service connection for a right knee 
disorder and a low back disorder.  

If appropriate, the RO should prepare and furnish to the 
appellant and his representative a statement of the case 
which explicitly addresses the mandatory filing requirements 
for a timely substantive appeal and clearly informs them that 
he has failed to file a substantive appeal in a timely manner 
concerning the issues of entitlement to service connection 
for a right knee disorder and a low back disorder.  A 
reasonable period of time for a response should be granted.

Thereafter, the issues should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

